Exhibit 10

CORUS BANKSHARES, INC.
Equity Award and Incentive Plan
(As Amended Through the Second Amendment)

ARTICLE 1.
ESTABLISHMENT, PURPOSE, AND EFFECTIVE DATE OF PLAN

1.1 Establishment of the Plan. Corus Bankshares, Inc. (hereinafter referred to
as the “Company”), has established the “Corus Bankshares, Inc. Equity Award and
Incentive Plan” (hereinafter referred to as the “Plan”), as set forth in this
document. Prior to April 23, 2007, the Plan was known as the “Corus Bankshares,
Inc. 2006 Stock Option Plan.” The Plan permits the grant of nonqualified stock
options, stock appreciation rights, stock awards and cash incentive awards (as
described below) to Key Employees. The Plan became effective as of April 18,
2006 (the “Effective Date”), and shall remain in effect as provided in
Section 1.3 herein. The first amendment of the Plan (the “First Amendment”) was
adopted by the Board of Directors of the Company on February 13, 2007 (the
“First Amendment Date”). Except as otherwise expressly provided by the
Committee, any Awards granted under the Plan prior to the First Amendment Date
shall be subject to the terms of the Plan as in effect prior to such amendment.
The second amendment of the Plan (the “Second Amendment”) was adopted by the
Board of Directors of the Company on March 24, 2009 (the “Second Amendment
Date”), and any Awards that could not be granted in the absence of the Second
Amendment shall not be exercisable or payable to a Participant prior to
shareholder approval of the Second Amendment; and if such shareholder approval
is not obtained within twelve (12) months after the Second Amendment Date, the
Second Amendment and such Awards shall be of no force and effect and such Awards
shall be canceled. Except as otherwise expressly provided by the Committee, any
Awards granted under the Plan prior to the Second Amendment Date shall be
subject to the terms of the Plan as in effect prior to such amendment.

1.2 Purpose of the Plan. The purpose of the Plan is to promote the success of
the Company by providing incentives to Key Employees that will link their
personal interests to the long-term financial success of the Company and to the
growth in shareholder value. The Plan is intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of Key
Employees upon whose judgment, interest, and special effort the successful
conduct of its operation is largely dependent.

1.3 Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1. herein, and shall remain in effect, subject to the
right of the Board of Directors to terminate the Plan at any time pursuant to
Article 12, until all Stock subject to it shall have been purchased or acquired
according to the provisions herein. However, in no event may an Award be granted
under the Plan on or after the tenth (10th) anniversary of the Plan’s Effective
Date.

 

1



--------------------------------------------------------------------------------



 



ARTICLE 2.
DEFINITIONS AND CONSTRUCTION

2.1 Definitions. Except as otherwise provided by the Committee, the following
terms in the Plan shall have the meanings set forth below and, when the meaning
is intended, the initial letter of the word is capitalized:

(a) “Affiliate” of the Company means any Person or entity that controls, is
controlled by or is under common control with the Company. For the purposes of
this definition, “control” (including, with correlative meaning, the terms
“controlled,” “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

(b) “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Stock Appreciation Rights, Stock Awards and Cash
Incentive Awards.

(c) “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).

(d) “Board” or “Board of Directors” means the Board of Directors of the Company.

(e) “Change in Control” shall occur on the date on which any Person other than:

(i) a trustee or other fiduciary of securities held under an employee benefit
plan of the Company;

(ii) a corporation, partnership, or trust owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company;

(iii) any Person who was a beneficial owner of 5% or more of the total voting
power of the Company’s outstanding stock on the Effective Date;

(iv) any charitable foundation; or

(v) any Person obtaining an ownership interest by reason of a gift, devise or
inheritance

is or becomes a beneficial owner, directly or indirectly, of stock of the
Company representing 50% or more of the total voting power of the Company’s then
outstanding stock. A Change in Control shall also include: (1) any sale,
transfer, or disposal of all or substantially all of the assets of the Company;
or (2) any merger, consolidation, or other combination of the Company other
than: (a) a combination with an Affiliate of the Company; or (b) a combination
with any non-Affiliated company where the Company is the surviving business
entity after said combination. In the event of an ambiguity as to whether a
Change in Control has occurred, the Committee, in its sole and absolute
discretion, may make a determination whether a Change in Control has taken
place. The Committee has final authority to determine the exact date on which a
Change in Control has been deemed to have occurred.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred, with respect to a Participant, if the Participant is part of a
purchasing group which consummates the Change in Control transaction. The
Participant shall be deemed “part of a purchasing group...” for purposes of the
preceding sentence if the Participant is an equity participant or has agreed to
become an equity participant, directly or indirectly, in the purchasing company
or group (except for an equity interest in the purchasing company or group of
less than 10% of any class of such equity).

(f) “Cause” means:

(i) the willful and continued failure by the Participant to substantially
perform his duties to the Company or its Affiliates within a reasonable period
of time after a written demand for substantial performance is delivered to the
Participant by the Company’s Chief Executive Officer, which demand specifically
identifies the manner in which the Chief Executive Officer believes that the
Participant has not substantially performed his duties;

(ii) the Participant’s engaging in a criminal act related to his employment for
which he is convicted;

(iii) the removal of the Participant from his position with the Company or any
of its Affiliates by bank regulators; or

(iv) the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise; or the
engaging by the Participant in egregious misconduct involving serious moral
turpitude to the extent that, in the reasonable judgment of the Board, the
Participant’s credibility and reputation no longer conform to the standard of
the Company’s employees.

For purposes of this Plan, no act, or failure to act, on the Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by the Participant
not in good faith and without reasonable belief that the Participant’s action or
omission was in the best interest of the Company and its Affiliates.

(g) “Code” means the Internal Revenue Code of 1986, as amended. A reference to
any provision of the Code shall include reference to any successor provision of
the Code.

(h) “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Article 3 herein.

(i) “Company” means Corus Bankshares, Inc., a bank holding corporation or any
successor thereto as provided in Article 15 herein.

 

3



--------------------------------------------------------------------------------



 



(j) “Disability” shall be considered to exist for a Participant during any
period in which he has a physical or mental disability which renders him
incapable, after reasonable accommodation, of performing his duties to the
Company; provided, however, that the Participant shall not be considered to have
a “Disability” unless (i) for a period of no less than 120 consecutive days, the
Participant, as a result of a physical or mental disability, is incapable, after
reasonable accommodation, of performing any essential functions of the
Participant’s duties; and (ii) at the Participant’s termination of employment,
the Participant will immediately begin receiving long term disability benefits
totaling no less than 60% of the Participant’s salary (as such was immediately
prior to termination) under the Company’s long-term disability plan or another
arrangement providing substantially similar benefits. In the event of a dispute
as to whether the Participant has a Disability, the Company may refer the same
to a licensed practicing physician mutually agreeable to the Company and
Participant, and the Participant agrees to submit to such tests and examinations
as such physician shall deem appropriate.

(k) “Fair Market Value” on a specified date means the closing price at which a
Share is listed if listed as a national market security on the National
Association of Securities Dealers Automated Quotation system (“NASDAQ”) or on a
national securities exchange on which Shares are primarily traded, or the
average of the bid and asked closing prices at which a Share is traded on the
over-the-counter market on that date, as reported on the NASDAQ; but if no
Shares were traded on such date, then on the last previous date on which a Share
was so traded, or if none of the above is applicable, the value of a Share as
established by the Committee for such date using any reasonable method of
valuation.

(l) “Key Employee” means an employee of the Company or one of its Subsidiaries,
including an employee who is an officer or a director of the Company or one of
its Subsidiaries, who, in the opinion of members of the Committee, can
contribute significantly to the growth and profitability of the Company. “Key
Employee” also may include those employees, identified by the Committee, in
situations concerning extraordinary performance, promotion, retention, or
recruitment. The Committee may consider employees that a Company officer has
recommended to the Committee to be Key Employees. The granting of an Award under
this Plan shall be deemed a determination by the Committee that such employee is
a Key Employee.

(m) “Nonqualified Stock Option” or “NSO” means an Option that is not intended to
be an “incentive stock option” within the meaning of section 422(b) of the Code.

(m-1) “Non-Vested Shares” is defined in Section 8.11(b).

(n) “Option” means the right to purchase Shares at an Exercise Price established
by the Committee, subject to the terms and conditions of the Plan (including but
not limited to Section 6.12) and of the relevant Option agreement. All Options
granted under the Plan shall be Nonqualified Stock Options.

(o) “Participant” means a Key Employee of the Company who has been granted an
Award under the Plan.

(o-1) “Performance-Based Compensation” shall have the meaning ascribed to it
under Code Section 162(m) and the regulations thereunder.

 

4



--------------------------------------------------------------------------------



 



(o-2) “Performance Measures” shall be based on any one or more of the following
Company, Subsidiary, operating unit or division performance measures or any
combination thereof: stock price, market share, total return to stockholder,
dividends, cash position, net income, economic profit, earnings, earnings
growth, earnings per share, net income per share, net interest margin, net
investment income, non-interest income as percent of total income, non-interest
income growth, expense or cost levels, efficiency ratio, productivity ratios,
credit quality, loan growth, losses, loss containment, deposit growth, assets,
return on assets, equity, return on equity, and employee turnover. Each goal may
be expressed on an absolute and/or relative basis or may be based on or
otherwise employ comparisons based on internal targets, the past performance of
the Company and/or the past or current performance of other companies, and may
(but need not) provide for adjustments for restructurings, extraordinary, and
other unusual, non-recurring, or similar charges.

(p) “Period of Restriction” means the period during which the transfer of Shares
subject to Stock Awards is restricted and the Participant is subject to a
substantial risk of forfeiture, pursuant to Article 8 herein.

(q) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a group
as defined in Section 13(d).

(r) “Plan” means the Corus Bankshares, Inc. Equity Award and Incentive Plan
(formerly named the Corus Bankshares, Inc. 2006 Stock Option Plan), as herein
described.

(s) “Restricted Stock” means Stock granted to a Participant pursuant to a Stock
Award under Article 8 herein, with such Shares or right to future delivery of
such Shares subject to a substantial risk of forfeiture or other restrictions
that will lapse upon the achievement of one or more goals relating to completion
of service by the Participant, or achievement of performance or other
objectives, as determined by the Committee.

(t) “Stock” or “Shares” means the common stock of the Company.

(u) “Stock Appreciation Right” and “SAR” mean the right to receive a payment
from the Company equal to the excess of the Fair Market Value of a share of
Stock at the date of exercise over a specified price fixed by the Committee,
which shall not be less than 100% of the Fair Market Value of the Stock on the
date of grant.

(u-1) “Stock Award” is defined in Section 8.1.

(v) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of the granting
of the Option, each of the corporations, other than the last corporation in the
unbroken chain, owns stock possessing 50 percent or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

2.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

5



--------------------------------------------------------------------------------



 



2.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

2.4 Electronic Documentation and Notification. Documentation and notification
under the Plan shall include and be satisfied by electronic forms of
documentation and notification.

ARTICLE 3.
ADMINISTRATION

3.1 The Committee. The authority to control and manage the operation and
administration of the Plan shall be vested in the Committee, which shall consist
of not less than two directors who shall be appointed from time to time by, and
shall serve at the discretion of, the Board of Directors. Each member of the
Committee shall be a “non-employee director” for purposes of Rule 16b-3
promulgated under the Exchange Act and an “outside director” for purposes of
Code Section 162(m) and the regulations thereunder.

3.2 Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full power to construe and interpret the Plan; to
establish, amend or waive rules and regulations for its administration; to make
all other determinations that may be necessary or advisable for the
administration of the Plan; to accelerate the exercisability of any Award or the
end of a Period of Restriction or the termination of any Award Agreement, or any
other instrument relating to an Award under the Plan; and (subject to the
provisions of Article 12 herein) to amend the terms and conditions of any
outstanding Option, SAR, Stock Award or Cash Incentive Award to the extent such
terms and conditions are within the discretion of the Committee as provided in
the Plan. Notwithstanding the foregoing, no action of the Committee may, without
the consent of the Person or Persons entitled to exercise any outstanding Option
or to receive payment of any other outstanding Award, adversely affect the
rights of such Person or Persons, unless such action is necessary to ensure that
Section 409A of the Code does not apply to the Plan.

3.3 Selection of Participants. The Committee shall have the authority to grant
Awards under the Plan, from time to time, to such Key Employees (including
officers and directors who are employees) as may be selected by it, in its
discretion and to determine the time or times of receipt, to determine the types
of Awards, and the number of Shares covered by the Awards, to establish the
terms, conditions, performance criteria, restrictions and all other terms,
conditions and provisions of such Awards. The Committee shall select
Participants from among those whom it has identified as being Key Employees. The
Committee may consider employees that a Company officer has recommended to the
Committee to be Key Employees. Nothing contained in the Plan or any resolutions
adopted or to be adopted by the Board of Directors or by the shareholders of the
Company shall constitute the granting of an Award under the Plan.

3.4 Decisions Binding. All interpretations, determinations and decisions made by
the Committee pursuant to the provisions of the Plan shall be final, conclusive
and binding on all Persons, including the Company, its Subsidiaries,
shareholders, employees, Participants and their estates and beneficiaries.

 

6



--------------------------------------------------------------------------------



 



3.5 Delegation of Certain Responsibilities. Subject to the following sentences,
the Committee may delegate to appropriate officers of the Company the
administration of the Plan under this Article 3. Notwithstanding the preceding
sentence or any other provisions in the Plan, the Committee shall in no event
possess the ability to delegate (a) its authority to correct errors, omissions
or inconsistencies in the Plan, or (b) any other authority to the extent such
delegation would be prohibited by applicable law or the applicable rules of a
stock exchange or market, or would be inconsistent with the requirements of
Rule 16b-3 of the Exchange Act or the regulations issued under Code Section
162(m) relating to performance-based compensation in such a way as to cause any
Options, SARs, Stock Awards or Cash Incentive Awards intended to be
Performance-Based Compensation to be subject to the limitations of Code Section
162(m) on deductible compensation. All authority delegated by the Committee
under this Section 3.5 shall be exercised in accordance with the provisions of
the Plan and any guidelines for the exercise of such authority that may from
time to time be established by the Committee. Such delegation may be revoked by
the Committee at any time.

3.6 Procedures of the Committee. All determinations of the Committee shall be
made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present. A majority of the entire
Committee shall constitute a quorum for the transaction of business. Any action
required or permitted to be taken at a meeting of the Committee may be taken
without a meeting if a unanimous written consent, which sets forth the action,
is signed by each member of the Committee and filed with the minutes for
proceedings of the Committee. Service on the Committee shall constitute service
as a director of the Company so that members of the Committee shall be entitled
to indemnification (as provided in Article 14 herein), and limitation of
liability and reimbursement with respect to their services as members of the
Committee to the same extent as for services as directors of the Company.

3.7 Award Agreements. An Award under the Plan shall be subject to such terms and
conditions, not inconsistent with the Plan, as the Committee shall, in its sole
discretion, prescribe, which need not be the same in all cases. The terms and
conditions of any Award to any Participant shall be reflected in such form of
written document as is determined by the Committee. Such document is referred to
in the Plan as an “Award Agreement.” The Committee may approve a standard form
of Award Agreement for each type of Award that shall be used for all such
Awards, unless the Committee provides otherwise at the time of grant. A copy of
a Participant’s Award Agreement shall be provided to the Participant, and the
Committee may, but need not, require that the Participant sign a copy of such
document and deliver it to the Company. Any Award Agreement may be supplemented
or amended in writing from time to time as approved by the Committee, provided
that the terms of such agreements as amended or supplemented, as well as the
terms of the original Award Agreement, are not inconsistent with the provisions
of the Plan.

3.8 Form and Time of Elections. Unless otherwise specified herein, each election
required or permitted to be made by any Participant or other Person entitled to
benefits under the Plan, and any permitted modification, or revocation thereof,
shall be in writing filed with the Company at such times, in such form, and
subject to such restrictions and limitations, not inconsistent with the terms of
the Plan, as the Company shall require.

 

7



--------------------------------------------------------------------------------



 



3.9 Information to be Furnished to the Committee. The Company and Subsidiaries
shall furnish the Committee with such data and information as it determines may
be required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee’s or Participant’s employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
on all Persons unless determined to be incorrect. Participants and other Persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.

ARTICLE 4.
STOCK SUBJECT TO THE PLAN

4.1 The Shares with respect to which Awards may be made under the Plan shall be
Shares currently authorized but unissued.

4.2 Subject to the following provisions of this subsection 4.2, the maximum
number of Shares that may be delivered to Participants and their beneficiaries
under the Plan shall be 4,000,000 Shares.

(a) To the extent any Shares covered by an Award are not delivered to a
Participant or beneficiary because the Award is forfeited, expires or is
canceled, or the Shares are not delivered (including, without limitation, by
reason of the Award being settled in cash or by reason of Shares being retained
by the Company to satisfy tax withholding obligations), such Shares shall
nevertheless be deemed to have been delivered for purposes of determining the
maximum number of Shares available for delivery under the Plan.

(b) If the exercise price of any Option granted under the Plan is satisfied by
tendering Shares to the Company (by either actual delivery or by attestation) in
accordance with section 6.6(b), the total number of Shares issued shall be
deemed delivered for purposes of determining the maximum number of Shares
available for delivery under the Plan. Shares issued pursuant to section 7.4
(relating to SARs settled by the delivery of Shares in lieu of a cash payment)
shall also be deemed delivered for purposes of determining the maximum number of
Shares available for delivery under the Plan.

(c) Subject to paragraph 4.2(d), the following additional maximums are imposed
under the Plan.

(i) The maximum number of Shares that may be covered by Awards granted to any
one individual pursuant to Article 6 and Article 7 (relating to Options and
SARs) shall be 500,000 Shares during any one calendar-year period. To the extent
required by Section 162(m) of the Code and so long as 162(m) is applicable to
Persons eligible to participate in the Plan, Shares of Stock subject to the
foregoing limit with respect to which the related Award is forfeited, expires,
or is canceled shall not again be available for grant under this limit.

(ii) For Stock Awards that are intended to be Performance-Based Compensation, no
more than 75,000 shares of Stock may be delivered to any one Participant for
performance periods beginning in any one calendar year, regardless of whether
the applicable performance period during which the Stock Award is earned ends in
the same year in which it begins or in a later calendar year; provided that
Stock Awards described in this paragraph (iii) that are intended to be
Performance-Based Compensation shall be subject to the following:

 

8



--------------------------------------------------------------------------------



 



(A) If a Stock Award is denominated in Stock but is settled in an equivalent
amount of cash, the foregoing limit shall be applied as though the Award was
settled in Stock.

(B) If delivery of Stock or cash is deferred until after shares of Stock have
been earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the shares are earned shall be disregarded.

(iii) For Cash Incentive Awards that are intended to be Performance-Based
Compensation, no more than $5,000,000 may be paid to any one Participant for
performance periods beginning in any one calendar year, regardless of whether
the applicable performance period during which the Award is earned ends in the
same year in which it begins or in a later calendar year; provided that Cash
Incentive Awards described in this paragraph (iv) that are intended to be
Performance-Based Compensation shall be subject to the following:

(A) If a Cash Incentive Award is denominated in cash but an equivalent amount of
Stock is delivered in lieu of delivery of cash, the foregoing limit shall be
applied as though the Award was settled in cash.

(B) If delivery of Stock or cash is deferred until after cash has been earned,
any adjustment in the amount delivered to reflect actual or deemed investment
experience after the date the cash is earned shall be disregarded.

(d) Adjustments in Authorized Shares. In the event of any merger,
reorganization, split-up, spin-off, consolidation, recapitalization, separation,
liquidation, extraordinary cash dividend, Stock dividend, Stock split, share
combination, exchange of shares, or other change in the corporate structure of
the Company affecting the Stock, such adjustment shall be made in the number and
class of Shares which may be granted and delivered under the Plan, and in the
number and class of and/or price of Shares subject to outstanding Options, SARs
and Stock Awards granted under the Plan to prevent dilution or enlargement of
rights; and provided that the number of Shares subject to any Award shall always
be a whole number. An adjustment may include, without limitation:
(i) replacement of Awards with other Awards which the Committee determines have
comparable value and which are based on stock of a company resulting from the
transaction; (ii) cancellation of the Award in return for cash payment of the
current value of the Award, determined as though the Award is fully vested at
the time of payment, provided that in the case of an Option or SAR, the amount
of such payment may be the excess of value of the Stock subject to the Option or
SAR at the time of the transaction over the exercise price; and (iii) any other
type of adjustment as may be determined to be appropriate and equitable by the
Committee, in its sole discretion.

 

9



--------------------------------------------------------------------------------



 



(e) Stock Dividend. The limits on the number of shares set forth in this
subsection 4.2 reflects the adjustment for the stock dividend that was effective
May 18, 2006.

4.3 General Restrictions. Delivery of Shares or other amounts under the Plan
shall be subject to the following:

(a) Notwithstanding any other provision of the Plan, the Company shall have no
obligation to deliver any shares of Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933), and the applicable requirements of
any securities exchange or similar entity.

(b) In the discretion of the Committee, the grant of shares pursuant to an Award
may be effected by the issuance of a single certificate to reflect the full
amount of the Award, or by the issuance of multiple certificates representing
portions of the Award. To the extent that the Plan provides for issuance of
stock certificates to reflect the issuance of Shares, the issuance may be
effected on a non-certificated basis to the extent not prohibited by applicable
law or the applicable rules of any stock exchange or market, unless the
Committee provides otherwise.

4.4 Grant and Use of Awards. In the discretion of the Committee, a Participant
may be granted any Award permitted under the provisions of the Plan, and more
than one Award may be granted to a Participant. Awards may be granted as
alternatives to or replacement of awards granted or outstanding under the Plan,
or any other plan or arrangement of the Company or a Subsidiary (including a
plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Subsidiary). Notwithstanding the provisions of
Sections 6.3 and 7.3, Options and SARs granted under the Plan in replacement for
awards under plans and arrangements of the Company or a Subsidiary assumed in
business combinations may provide for exercise prices that are less than the
Fair Market Value of the Stock at the time of the replacement grants, if the
Committee determines that such exercise price is appropriate to preserve the
economic benefit of the Award.

4.5 Settlement and Payments. Awards that are to be settled through the delivery
of Shares may, in the discretion of the Committee, be settled through cash
payments, the delivery of Shares, the granting of replacement Awards, or
combination thereof as the Committee shall determine. Awards that are to be
settled through the payment of cash may, in the discretion of the Committee, be
settled through cash payments, the delivery of Shares, the granting of
replacement Awards, or combination thereof as the Committee shall determine. Any
Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.

 

10



--------------------------------------------------------------------------------



 



ARTICLE 5.
ELIGIBILITY AND PARTICIPATION

5.1 Eligibility. Persons eligible to participate in this Plan include all
employees of the Company or a Subsidiary who, in the opinion of members of the
Committee, are Key Employees. The Committee may consider employees that a
Company officer has recommended to the Committee to be Key Employees. “Key
Employees” may include employees who are members of the Board, but may not
include directors who are not full-time employees.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may from time to time select from Key Employees, those to whom Awards shall be
granted and determine the nature and amount of each Award, and thereby become
“Participants” in the Plan. The Committee may consider the recommendations of a
Company officer. No employee shall have any right to be granted an Award under
this Plan.

ARTICLE 6.
STOCK OPTIONS

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Key Employees at anytime and from time to time as shall be
determined by the Committee. Subject to Article 4, the Committee shall have
complete discretion in determining the number of Shares subject to Options
granted to each Participant. All Options granted under the Plan shall be
Nonqualified Stock Options.

6.2 Option Agreement. Each Option grant shall be evidenced by an Award Agreement
pursuant to section 3.7 of the Plan that shall specify the Exercise Price, the
duration of the Option, the number of Shares to which the Option pertains, and
such other terms and provisions as the Committee shall determine.

6.3 Exercise Price. The “Exercise Price” of each Option and SAR granted under
this Article 6 and Article 7 shall be 100% of the Fair Market Value of a Share
on the date of grant (or, if greater, the par value of a share of Stock), unless
the Committee specifies a higher Exercise Price at the time that the Option or
SAR is granted.

Except for adjustments pursuant to paragraph 4.2(d) (relating to the adjustment
of shares), the Exercise Price for any outstanding Option may not be decreased
after the date of grant nor may an outstanding Option granted under the Plan be
surrendered to the Company as consideration for the grant of a replacement
Option with a lower exercise price.

6.4 Duration of Options. Each Option shall expire upon the tenth (10th)
anniversary date of its grant unless the Committee specifies otherwise at the
time of grant.

6.5 Exercise of Options. Options granted under the Plan shall be exercisable, on
such terms and conditions and during such periods specified in an Award
Agreement, which need not be the same for all Participants.

 

11



--------------------------------------------------------------------------------



 



6.6 Payment. Options shall be exercised by the delivery of a written notice to
the Company setting forth the number of Shares of Stock with respect to which
the Option is to be exercised, accompanied by full payment for the Shares,
subject to the following:

(a) Subject to the following provisions of this Section 6.6, the full Exercise
Price for Shares purchased upon the exercise of any Option shall be paid at the
time of such exercise (except that, in the case of an exercise arrangement
described in paragraph (c), payment may be made as soon as practicable after the
exercise).

(b) Subject to applicable law, the Exercise Price shall be payable in cash or,
at the Participant’s election, by tendering, by either actual delivery of Shares
or by attestation, Shares valued at Fair Market Value as of the day of exercise,
or, at the Participant’s election, in any combination of cash and Shares
thereof; provided that payments made with Shares in accordance with this
paragraph (b) shall be limited to Shares held by the Participant for not less
than six months prior to the payment date. Such elections must be made by a
Participant on or prior to the date of exercise. The Committee may disapprove of
any election, may suspend or terminate the right to make elections, or may
provide with respect to any Award under the Plan that the right to make
elections shall not apply to such Awards.

(c) Subject to applicable law, a Participant may elect to pay the Exercise Price
upon the exercise of an Option by irrevocably authorizing a third party to sell
Shares (or a sufficient portion of the Shares) acquired upon exercise of the
Option and remit to the Company a sufficient portion of the sale proceeds to pay
the entire Exercise Price and any tax withholding resulting from such exercise.

The proceeds from such a payment shall be added to the general funds of the
Company and shall be used for general corporate purposes.

6.7 Restrictions on Stock Transferability. The Committee shall impose such
restrictions on any Stock acquired pursuant to the exercise of an Option under
the Plan as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities law, under the requirements of any stock
exchange upon which such Stock is then listed and under any blue sky or state
securities laws applicable to such Shares.

6.8 Termination of Employment Due to Death or Disability. Except as otherwise
provided by the Committee, in the event the employment of a Participant is
terminated by reason of death, any outstanding Options shall become 100% vested
and immediately exercisable at any time prior to the expiration date of the
Options or within one year after such date of termination of employment,
whichever period is shorter, by such Person or Persons as shall have acquired
the Participant’s rights under the Option by will or by the laws of descent and
distribution. Except as otherwise provided by the Committee, in the event the
employment of a Participant is terminated by reason of Disability, any
outstanding Options shall become 100% vested and immediately exercisable at any
time prior to the expiration date of the Options or within 90 days after such
date of termination of employment, whichever period is shorter.

 

12



--------------------------------------------------------------------------------



 



6.9 Termination of Employment for Other Reasons. If the employment of a
Participant shall terminate for any reason other than death, Disability or for
Cause, all outstanding Options that have not become vested and exercisable as of
his date of termination shall terminate immediately on that date. All
outstanding Options that have become vested and exercisable as of his date of
termination shall terminate one month after such date of termination. In its
sole discretion, the Committee may extend the exercisability of any outstanding
Option that was vested and exercisable as of his date of termination for up to
90 days, but in no event beyond the expiration date of the Option.

If the employment of a Participant shall terminate for Cause, rights under all
outstanding Options shall be immediately terminated upon termination of
employment.

6.10 Nontransferability of Options. Except as otherwise provided by the
Committee in the applicable Award Agreement, no Option granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, otherwise than by will or by the laws of descent and distribution.
Unless otherwise determined by the Committee in accordance with the provisions
of the immediately preceding sentence, an Award may be exercised during the
lifetime of a Participant only by the Participant or during the period that the
Participant is under a legal disability by the Participant’s guardian or legal
representative.

6.11 Rule 16b-3 Requirements. Notwithstanding any other provision of the Plan,
the Committee may impose such conditions on exercise of an Option (including
without limitation the right of the Committee to limit the time of exercise to
specified periods) as may be necessary to satisfy the requirements of
Rule 16b-3.

6.12 Form of Settlement. As soon as practicable, after receipt of written
notification and payment, the exercise of Options shall be settled by the
delivery of the appropriate number of Shares to the Participant (or its
designee, in the case of exercises pursuant to section 6.6(c)) unless the
Committee, in its discretion, provides otherwise pursuant to Section 4.5 of the
Plan. Options settled for a cash payment in lieu of Shares shall be for an
amount of cash equal to the excess of (a) the Fair Market Value at the time of
exercise of the number of the Shares of Stock to be settled in cash; over
(b) the total Exercise Price for such Shares established by the Committee;
reduced by (c) withholding for all applicable taxes.

ARTICLE 7.
STOCK APPRECIATION RIGHTS

7.1 Grant of Stock Appreciation Rights. Subject to the terms and provisions of
the Plan, Stock Appreciation Rights (“SARs”) may be granted to Participants at
any time and from time to time as shall be determined by the Committee.

7.2 Exercise of SARs. SARs may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes upon the SARs.

7.3 Payment of SAR Amount. Upon exercise of the SAR, the holder shall be
entitled to receive payment of an amount (subject to Section 7.5 below)
determined by multiplying:

 

13



--------------------------------------------------------------------------------



 



(a) The difference between the Fair Market Value of a share of Stock at the date
of exercise over the Exercise Price (determined at Section 6.3) by

(b) The number of Shares with respect to which the Stock Appreciation Right is
exercised.

7.4 Form of Payment. The exercise of SARs shall be settled by a cash payment to
the Participant unless the Committee, in its discretion, provides otherwise
pursuant to Section 4.5 of the Plan. SARs settled by the delivery of Shares in
lieu of a cash payment shall be for a number of Shares equal to (a) the amount
of the cash payment to be settled in Shares; reduced by (b) withholding for all
applicable taxes; and then divided by (c) the Fair Market Value of a share of
Stock at the date of exercise.

7.5 Limit on Appreciation. At the time of grant, the Committee may establish in
its sole discretion, a maximum amount per share which will be payable upon
exercise of an SAR.

7.6 Rule 16b-3 Requirements. Notwithstanding any other provision of the Plan,
the Committee may impose such conditions on exercise of an SAR (including,
without limitation, the right of the Committee to limit the time of exercise to
specified periods) as may be required to satisfy the requirements of Rule 16b-3.

7.7 Term of SAR. The term of an SAR granted under the Plan shall not exceed
20 years.

7.8 Termination of Employment. In the event the employment of a Participant is
terminated by reason of death, Disability, Cause, retirement, or any other
reason, any SARs outstanding shall terminate in the same manner as specified for
Options under Sections 6.8 and 6.9 herein.

7.9 Nontransferability of SARs. Except as otherwise provided by the Committee in
the applicable Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution. Unless
otherwise determined by the Committee in accordance with the provisions of the
immediately preceding sentence, an Award may be exercised during the lifetime of
a Participant only by the Participant or during the period that the Participant
is under a legal disability by the Participant’s guardian or legal
representative.

ARTICLE 8.
STOCK AWARDS

8.1 Grant of Stock Award. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Stock Awards to a
Participant. A Stock Award is a grant of shares of Stock or a right to receive
shares of Stock in the future with such grant subject to one or more of the
following as determined by the Committee:

(a) The grant shall be in consideration of a Participant’s previously performed
services, or surrender of other compensation that may be due.

 

14



--------------------------------------------------------------------------------



 



(b) The grant shall be contingent on the achievement of performance or other
objectives during a specified period.

(c) The grant shall be subject to a risk of forfeiture or other restrictions
that will lapse upon the achievement of one or more goals relating to completion
of service by the Participant, or achievement of performance or other
objectives.

The grant of Stock Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee.

8.2 Restrictions on Awards. The Committee may designate a Stock Award granted to
any Participant as Performance-Based Compensation. To the extent required by
Code Section 162(m), any Stock Award so designated shall be conditioned on the
achievement of one or more performance objectives. The performance objectives
shall be based on the Performance Measures selected by the Committee. For Awards
under this Article 8 intended to be Performance-Based Compensation, the grant of
the Awards and the establishment of the Performance Measures shall be made
during the period required under Code Section 162(m).

8.3 Award Agreement. Each Stock Award shall be evidenced by an Award Agreement
that shall specify the Period of Restriction (if any), the type of Stock Award,
the number of shares of Stock granted under such Award and such other provisions
as the Committee shall determine.

8.4 Nontransferability of Stock Awards. Except as otherwise provided in this
Article 8, the Stock Awards granted hereunder may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, otherwise than by
will or by the laws of descent and distribution, until the termination of the
applicable Period of Restriction or for such period of time as shall be
established by the Committee and as shall be specified in the Award Agreement,
or upon earlier satisfaction of other conditions as specified by the Committee
in its sole discretion and set forth in the Award Agreement. All rights with
respect to the Stock Award granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant or during the period
that the Participant is under a legal disability by the Participant’s guardian
or legal representative.

8.5 Other Restrictions. The Committee shall impose such other restrictions on
the Stock Awards granted pursuant to the Plan as it may deem advisable
including, without limitation, restrictions under applicable Federal or state
securities laws, and may legend the certificates representing Restricted Stock
to give appropriate notice of such restrictions.

8.6 Certificate Legend. Except as otherwise provided by the Committee, in
addition to any legends placed on certificates pursuant to Section 8.5 herein,
each certificate representing Shares of Restricted Stock granted pursuant to the
Plan shall bear the following legend:

“The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Corus Bankshares, Inc.
Equity Award and Incentive Plan, in the rules and administrative procedures
adopted pursuant to such Plan, and in an Award Agreement dated      . A copy of
the Plan, such rules and procedures, and such Award Agreement may be obtained
from the Secretary of Corus Bankshares, Inc.”

 

15



--------------------------------------------------------------------------------



 



8.7 Removal of Restrictions. Except as otherwise provided in this Article,
Shares of Restricted Stock covered by each Restricted Stock Award grant made
under the Plan shall become freely transferable by the Participant after the
last day of the Period of Restriction. Once the Shares are released from the
restrictions, the Participant shall be entitled to have the legend required by
Section 8.6 removed from his Stock certificate.

8.8 Voting Rights. Except as otherwise provided by the Committee, during the
Period of Restriction, Participants holding Shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those Shares to the
same extent as would have been applicable to the Participant if the Participant
was then vested in the Shares; provided, however, that the Participant shall not
be entitled to vote the Shares with respect to record dates for such voting
rights arising prior to the Grant Date, or with respect to record dates
occurring on or after the date, if any, on which the Participant has forfeited
those Shares.

8.9 Dividends and Other Distributions. Except as otherwise provided by the
Committee, during the Period of Restriction, a Stock Award will provide the
Participant with the right to receive all dividends and other distributions paid
with respect to those Shares subject to the Stock Award at the same time such
dividends are paid to the Company’s shareholders and such dividends and other
distributions may be settled in cash or Stock, as determined by the Committee;
provided, however, that no dividends shall be payable to or for the benefit of
the Participant for Shares subject to the Stock Award with respect to record
dates occurring prior to the Grant Date, or with respect to record dates
occurring on or after the date, if any, on which the Participant has forfeited
those Shares. Except as otherwise provided by the Committee, if any such
dividends or distributions are paid in shares of Stock, such Shares shall be
subject to the same restrictions on transferability as the Shares subject to the
Stock Award with respect to which they were paid.

8.10 Termination of Employment Due to Death or Disability. Except as otherwise
provided by the Committee:

(a) In the event a Participant’s employment is terminated because of death
during the Period of Restriction, any remaining Period of Restriction applicable
to a Restricted Stock Award pursuant to Section 8.4 herein shall automatically
terminate and, except as otherwise provided in Section 8.5, the Shares subject
to the Restricted Stock Award shall thereby be free of restrictions and fully
transferable.

(b) In the event a Participant’s employment terminates because of Disability,
all Non-Vested Shares (as defined below) shall remain outstanding (and dividends
shall accrue on such shares while they are outstanding), subject to the
following: If the Participant survives until the two-year anniversary of such
termination of employment, all of the Non-Vested Shares and any accrued
dividends thereon shall be forfeited on such two-year anniversary. However, if
after termination of employment because of Disability, the Participant dies
prior to the two-year anniversary of the date of such termination, all of the
Non-Vested Shares shall thereby be free of restrictions and fully transferable
and any accrued dividends on such Non-Vested Shares shall be paid to the
Participant’s estate. For purposes of this paragraph (b), if a Participant’s
employment terminates by reason of Disability, the Participant’s “Non-Vested
Shares” shall be those shares of Restricted Stock previously granted to the
Participant as to which the Period of Restriction has not ended on or before
such termination.

 

16



--------------------------------------------------------------------------------



 



8.11 Termination of Employment for Other Reasons. Except as otherwise provided
by the Committee, in the event that a Participant terminates his employment with
the Company for any reason other than for Death or Disability as set forth in
Section 8.10 herein, during the Period of Restriction, then any Shares subject
to the Stock Award still subject to restrictions as of the date of such
termination shall automatically be forfeited and returned to the Company;
provided, however, that, in the event of an involuntary termination of the
employment of a Participant by the Company other than for Cause, the Committee,
in its sole discretion, may waive the automatic forfeiture of any or all such
Shares and may add such new restrictions to such Shares subject to the Stock
Award as it deems appropriate.

ARTICLE 8A.
CASH INCENTIVE AWARDS

8A.1 Cash Incentive Awards. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Cash Incentive Awards to
such Participants and in such amounts as it shall determine. A Cash Incentive
Award is the grant of a right to receive a payment of cash (or in the discretion
of the Committee, Stock having value equivalent to the cash otherwise payable)
that is contingent on achievement of performance objectives over a specified
period established by the Committee. The grant of Cash Incentive Awards may also
be subject to such other conditions, restrictions and contingencies, as
determined by the Committee. The Committee may designate a Cash Incentive Award
granted to any Participant as Performance-Based Compensation as that term is
used in Code Section 162(m). To the extent required by Code Section 162(m), any
such Award so designated shall be conditioned on the achievement of one or more
Performance Measures, as selected by the Committee. For Cash Incentive Awards
under this Section 8A.1 intended to be Performance-Based Compensation, the grant
of such Awards and the establishment of the Performance Measures shall be made
during the period required under Code Section 162(m).

ARTICLE 9.
BENEFICIARY DESIGNATION

9.1 Beneficiary Designation. If any rights of the Participant or benefits
distributable to the Participant under the Plan have not been exercised or
distributed, respectively, at the time of the Participant’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
distributed to the Designated Beneficiary, in accordance with the provisions of
the Plan. The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed, during the Participant’s
lifetime, with the Company in such form and at such time as the Company shall
require. Each designation will revoke all prior designations by the same
Participant. If a deceased Participant fails to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be exercised by or distributed to the legal representative
of the estate of the Participant. If a deceased Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the Designated Beneficiary’s exercise of all rights under the Plan or
before the complete distribution of benefits to the Designated Beneficiary under
the Plan, then any rights that would have been exercisable by the Designated
Beneficiary shall be exercised by the legal representative of the estate of the
Designated Beneficiary, and any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.

 

17



--------------------------------------------------------------------------------



 



ARTICLE 10.
RIGHTS OF EMPLOYEES

10.1 Participation. No employee shall have a right to be selected as a
Participant, or having been so selected, to be selected again as a Participant.
Neither a Participant nor any other Person shall, by reason of participation in
the Plan, acquire any right in or title to any assets, funds or property of the
Company whatsoever, including, without limitation, any specific funds, assets,
or other property which the Company or any Subsidiary, in its sole discretion,
may set aside in anticipation of a liability under the Plan. A Participant shall
have only a contractual right to the Stock or amounts, if any, payable under the
Plan, unsecured by any assets of the Company, and nothing contained in the Plan
shall constitute a guarantee that the assets of the Company shall be sufficient
to pay any benefits to any Person.

10.2 Employment. The Plan does not constitute a contract of employment, and
selection as a Participant will not give any participating employee the right to
be retained in the employ of the Company or any Subsidiary, nor any right or
claim to any benefit under the Plan, unless such right or claim has specifically
accrued under the terms of the Plan. Nothing in the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment at any time, nor confer upon any Participant any right to continue in
the employ of the Company. Except as otherwise provided in the Plan, no Award
under the Plan shall confer upon the holder thereof any rights as a shareholder
of the Company prior to the date on which the individual fulfills all conditions
for receipt of such rights.

ARTICLE 11.
CHANGE IN CONTROL

11.1 In General. Subject to the provisions of paragraph 4.2(d) (relating to the
adjustment of Shares), and except as otherwise provided in the Plan or an Award
Agreement reflecting the applicable Award:

(a) If a Participant who is employed by the Company or a Subsidiary at the time
of a Change in Control then holds one or more outstanding Options, all such
Options then held by the Participant shall become fully exercisable on and after
the date of the Change in Control (subject to the expiration provisions
otherwise applicable to the Options).

(b) If a Participant who is employed by the Company or a Subsidiary at the time
of a Change in Control then holds one or more outstanding SARs, all such SARs
then held by the Participant shall become fully exercisable on and after the
date of the Change in Control (subject to the expiration provisions otherwise
applicable to the SARs).

(c) If a Participant who is employed by the Company or a Subsidiary at the time
of a Change in Control then holds one or more Stock Awards, all such Stock
Awards shall become fully vested on the date of the Change in Control; provided
that, if the amount of the Award or the vesting is to be determined based on the
level of performance achieved, the target level of performance shall be deemed
to have been achieved.

 

18



--------------------------------------------------------------------------------



 



ARTICLE 12.
AMENDMENT, MODIFICATION, AND TERMINATION

12.1 Amendment, Modification, and Termination. With the approval of the Board,
at any time and from time to time, the Committee may terminate, amend, or modify
the Plan. However, without the approval of the shareholders of the Company no
such termination, amendment or modification may:

(a) Increase the total number of shares of Stock which may be issued under this
Plan, either in the aggregate or to an individual, except as provided in
Section 4.2(d) herein;

(b) Change the class of employees eligible to participate in the Plan; or

(c) Change the provisions of the Plan regarding Option Exercise Price.

12.2 Awards Previously Granted. No termination, amendment or modification of the
Plan shall in any manner adversely affect any Award theretofore granted under
the Plan, without the written consent of the Participant, unless such action is
necessary to ensure that Section 409A of the Code does not apply to the Plan.

ARTICLE 13.
WITHHOLDING

13.1 Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable taxes, and the Company may condition the delivery
of any cash, Shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations. The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy Federal, State and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any grant, exercise, or payment made under or as a result of this Plan.

13.2 Stock Withholding Elections. Due to the exercise of a (a) Nonqualified
Stock Option, (b) lapse of restrictions on Stock Awards, or (c) the issuance of
any other Stock Award under the Plan, a Participant may make an irrevocable
election to (i) surrender to the Company shares of Stock to which the
Participant is otherwise entitled under the Plan, provided, however, that such
Shares under this clause (i) may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income), or (ii) surrender to the
Company shares of Stock (by actual delivery or attestation) which the
Participant already owns, provided, however, that to the extent Shares described
in this clause (ii) are used to satisfy more than the minimum statutory
withholding obligation, as described below, then, except as otherwise provided
by the Committee, payments made with Shares in accordance with this clause
(ii) shall be limited to Shares held by the Participant for not less than six
months prior to the payment date. Such elections must be made by a Participant
on or prior to the date of exercise. The Committee may disapprove of any
election, may suspend or terminate the right to make elections, or may provide
with respect to any Award under the Plan that the right to make elections shall
not apply to such Awards.

 

19



--------------------------------------------------------------------------------



 



ARTICLE 14.
INDEMNIFICATION

14.1 Indemnification. Each Person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him in connection with or resulting from
any claim, action, suit, or proceeding to which he may be a party or in which he
may be involved by reason of any action taken or failure to act under the Plan
and against and from any and all amounts paid by him in settlement thereof, with
the Company’s approval, or paid by him in satisfaction of any judgment in any
such action, suit, or proceeding against him, provided he shall give the Company
an opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall neither be exclusive of nor exceed any other rights of
indemnification to which such Persons may be entitled under the Company’s
Articles of Incorporation, Bylaws or indemnification agreements, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

ARTICLE 15.
SUCCESSORS

15.1 Successors. This Plan shall be binding upon, and inure to the benefit of,
the Company and its successors and assigns, and upon any Person acquiring,
whether by direct or indirect merger, consolidation, purchase of assets and/or
stock, or otherwise, all or substantially all of the business and/or assets of
the Company.

ARTICLE 16.
REQUIREMENTS OF LAW

16.1 Requirements of Law. The granting of Awards and the issuance of shares of
Stock under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges or markets as may be required.

16.2 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Illinois.

 

20